DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 12/11/2020. Claims 1-18 are pending and examined below. 

Claim Objections
Claim 1 objected to because of the following informalities:  
Regarding claim 1, the claim recites “A biometric sensor for sensing biometric information of a body, the biometric sensor comprising:
a flexible substrate;
a first light-emitting part disposed on one side of the flexible substrate to output first light toward the body;
a second light-emitting part disposed on one side of the flexible substrate to output second light different from the first light toward the body;
an elastomer disposed on one side of the flexible substrate in a shape surrounding the first light-emitting part and the second light-emitting part; and
a light-receiving part disposed on the other side of the flexible substrate to receive third light corresponding to the first light and fourth light corresponding to the second light,
wherein the third light is light obtained by reflection of the first light by the body,
the fourth light is light obtained by reflection of the second light by the body,
the elastomer includes a first region disposed between the first light-emitting part and the second light-emitting part, and
the first region is a path through which the third light and the fourth light reflected by the body are transmitted” 
and should be changed to 
“A biometric sensor for sensing biometric information of a body, the biometric sensor comprising:
a flexible substrate;
a first light-emitting part disposed on one side of the flexible substrate to output a first light towards the body;
a second light-emitting part disposed on one side of the flexible substrate to output a second light different from the first light towards the body;
an elastomer disposed on one side of the flexible substrate in a shape surrounding the first light-emitting part and the second light-emitting part; and
a light-receiving part disposed on the other side of the flexible substrate to receive third light corresponding to the first light and fourth light corresponding to the second light,
wherein the third light is light obtained by reflection of the first light by the body,
the fourth light is light obtained by reflection of the second light by the body,
the elastomer includes a first region disposed between the first light-emitting part and the second light-emitting part, and
the first region is a path through which the third light and the fourth light reflected by the body are transmitted”.

Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first light emitting part disposed on one side of the flexible substrate to output first light toward the body” in claim 1
“a second light emitting part disposed on one side of the flexible substrate to output first light toward the body” in claim 1
“a light-receiving part disposed on the other side of the flexible substrate to receive third light corresponding to the first light and fourth light corresponding to the second light” in claim 1
“the light-receiving part includes a first light-receiving part and a second light-receiving part” in claim 5
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A first light emitting part is described in paragraphs [0055]-[0065] as an LED, laser diode, or OLED
A second light emitting part is described in paragraphs [0055]-[0065] as an LED, laser diode, or OLED
A light receiving part is described in paragraph [0075] as a photodiode or organic photodiode.
a first light-receiving part and a second light-receiving part are described in paragraph [0075] as a photodiode or organic photodiode
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-7, 9, 11-12, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2013000157 A (cited in IDS hereinafter referred to as 05/16/2022, hereinafter referred to as “Seki” (Espacenet english translation used)) in view of US 20160198962 A1 (hereinafter referred to as “Park”).
Regarding claim 1, Seki, an optical biosensor, teaches biometric sensor for sensing biometric information of a body (abstract), the biometric sensor comprising:
a substrate (substrate 22; paragraphs [0013]-[0014]; Figures 2-3, 7);
a first light-emitting part disposed on one side of the flexible substrate to output first light toward the body (24 is disposed on one side of the substrate; paragraphs [0013]-[0014]; Figures 2-3, 7);
a second light-emitting part disposed on one side of the flexible substrate to output second light different from the first light toward the body (24 is disposed on one side of the substrate; paragraphs [0013]-[0014]; Figures 2-3, 7); and
a light-receiving part disposed on the other side of the flexible substrate to receive third light corresponding to the first light and fourth light corresponding to the second light (26; paragraphs [0013]-[0014]; Figures 2-3, 7),
wherein the third light is light obtained by reflection of the first light by the body (paragraphs [0007], [0027]; Figure 7),
the fourth light is light obtained by reflection of the second light by the body (paragraphs [0007], [0027]; Figure 7); but Seki does not explicitly teach a flexible substrate;an elastomer disposed on one side of the flexible substrate in a shape surrounding the first light-emitting part and the second light-emitting part, and the first region is a path through which the third light and the fourth light reflected by the body are transmitted.
However, Park an optical biometric sensor, teaches a flexible substrate (210; paragraph [0046], [0075]-[0076]; Figures 2-3, 5-6);
an elastomer (240; paragraph [0050]-[0051], [0074]-[0075]; Figure 6) disposed on one side of the flexible substrate in a shape surrounding the first light-emitting part and the second light-emitting part (as shown in Figure 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings biometric sensor of Seki, to have a flexible substrate and an elastomer on one side of the substrate, as taught by Park, thus further resulting in the elastomer includes a first region disposed between the first light-emitting part and the second light-emitting part, and
the first region is a path through which the third light and the fourth light reflected by the body are transmitted (the combination teaches the elastomer 240 of Park is placed on the emitter side of Seki, thus the combination results in meeting the claim limitation), because doing so provides a flexible device that can conform to the surface of a user’s skin.
Regarding claim 2, Seki, in view of Park, teaches wherein a wavelength of the first light output from the first light-emitting part is different from a wavelength of the second light output from the second light-emitting part (teaches emitters that emit both red and infrared light; paragraph [0041]; as taught by Seki).
Regarding claim 4, Seki, in view of Park, teaches wherein
the light-receiving part is formed in a shape surrounding an upper surface of each of the first light-emitting part and the second light-emitting part (as shown in Figures 2, 3, and 7; as taught by Seki), and
at least a partial surface of the light-receiving part corresponding to a direction perpendicular to the upper surface of at least one of the first light-emitting part and the second light-emitting part overlaps the upper surface of at least one of the first light-emitting part and the second light-emitting part (as shown in Figures 2, 3, and 7; as taught by Seki).
Regarding claim 5, Seki, in view of Park, teaches wherein
the light-receiving part includes a first light-receiving part and a second light-receiving part (26C-E; paragraph [0025]; as shown in Figure 5; as taught by Seki),
the third light reflected by the body is received by at least one of the first light-receiving part and the second light-receiving part (paragraph [0025]; as shown in Figure 5; as taught by Seki), and
the fourth light reflected by the body is received by at least one of the first light-receiving part and the second light-receiving part (paragraph [0025]; as shown in Figure 5; as taught by Seki).
Regarding claim 6, Seki, in view of Park, teaches wherein
the first light is output from the first light-emitting part toward the body located in a region in a direction opposite to a direction in which the flexible substrate is located (as shown in Figure 7; as taught by Seki), and
the second light is output from the second light-emitting part toward the body located in a region in the direction opposite to the direction in which the flexible substrate is located (as shown in Figure 7; as taught by Seki).
Regarding claim 7, Seki, in view of Park, teaches wherein
the first light-emitting part is a red light-emitting diode (red LED) (paragraph [0041]; as taught by Seki), and
the second light-emitting part is a near infrared (NIR) LED (paragraph [0041]; as taught by Seki).
Regarding claim 9, Seki, in view of Park, teaches wherein the elastomer is made of polydimethylsiloxane (PDMS), silicone, or a combination thereof through which the third light and the fourth light are transmitted (paragraph [0050]-[0051]; as taught by Park).
Regarding claim 11, Seki, in view of Park, teaches wherein the elastomer further includes a second region and a third region (the combination of the elastomer 240 of Park being placed on the emitter side of Seki’s substrate results in limitation being met; as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki; Figures 2-3, 5-6 of Park),
wherein the second region is located at a side surface opposite to one side surface of the first light-emitting part, which is connected to the first region (the combination of the elastomer 240 of Park being placed on the emitter side of Seki’s substrate results in limitation being met; as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki; Figures 2-3, 5-6 of Park),
the third region is located at a side surface opposite to one side surface of the second light-emitting part, which is connected to the first region (the combination of the elastomer 240 of Park being placed on the emitter side of Seki’s substrate results in limitation being met; as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki; Figures 2-3, 5-6 of Park),
the second region or the third region is a path through which the third light and the fourth light reflected by the body are transmitted (the combination of the elastomer 240 of Park being placed on the emitter side of Seki’s substrate results in limitation being met; as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki; Figures 2-3, 5-6 of Park),
a transmitted amount of the third light corresponding to the first light emitted from the first light-emitting part is greater in the first region than in the third region (the combination of the elastomer 240 of Park being placed on the emitter side of Seki’s substrate results in limitation being met; as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki; Figures 2-3, 5-6 of Park), and
a transmitted amount of the fourth light corresponding to the second light emitted from the second light-emitting part is greater in the first region than in the second region (the combination of the elastomer 240 of Park being placed on the emitter side of Seki’s substrate results in limitation being met; as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki; Figures 2-3, 5-6 of Park).
Regarding claim 12, Seki, in view of Park, teaches wherein
the flexible substrate includes a fourth region including a first dead zone in contact with the first light-emitting part (the back side of the emitter (light cannot be reflected through the back end of the emitter); as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki), a fifth region including a second dead zone in contact with the second light-emitting part (the back side of the emitter (light cannot be reflected through the back end of the emitter); as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki), and a sixth region disposed between the fourth region and the fifth region (as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki),
wherein the sixth region is a path through which the third light and the fourth light reflected by the body are transmitted (as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki), and
the first dead zone and the second dead zone do not transmit the third light and the fourth light (as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki).
Regarding claim 14, Seki, in view of Park, teaches wherein the controller senses a change in blood vessels, blood flow, a heart rate, oxygen saturation, photoplethysmogram, photoplethysmography (PPG), or a combination thereof on the basis of the first information and the second information (paragraph [0029]; [0041]; as taught by Seki).
Regarding claim 15, Seki, in view of Park, teaches wherein a size of the elastomer is set such that both the third light and the fourth light incident on the light-receiving part are transmitted through the elastomer (as shown in Figures 2-3, 5-6; as taught by Park).
Regarding claim 16, Seki, in view of Park, teaches wherein the flexible substrate further includes a seventh region and an eighth region (as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki),
wherein the seventh region is located at a side opposite to one side of the fourth region, which is connected to one side of the sixth region (as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki),
the eighth region is located at a side opposite to one side of the fifth region, which is connected to the other side of the sixth region (as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki),
a transmitted amount of the third light corresponding to the first light emitted from the first light-emitting part is greater in the sixth region than in the eighth region (as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki), and
a transmitted amount of the fourth light corresponding to the second light emitted from the second light-emitting part is greater in the sixth region than in the seventh region (as shown in paragraphs [0007], [0027] and Figures 2-3, 7 of Seki).


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki, in view of Park, as applied to claim 1 above, and further in view of US 20020035315 A1 (hereinafter referred to as “Ali”).
Regarding claim 3, Seki, in view of Park, teaches a controller detects first information on the basis of the third light incident on the light-receiving part for the first period and detects second information on the basis of the fourth light incident on the light-receiving part for the second period (processing circuit; paragraph [0029]; [0041]; as taught by Seki); but does not explicitly teach wherein the first light output from the first light-emitting part is output for a first period, the second light output from the second light-emitting part is output for a second period, the first light and the second light are alternately output.
Ali, a pulse oximetry device, teaches wherein the first light output from the first light-emitting part is output for a first period (paragraph [0004]), the second light output from the second light-emitting part is output for a second period (paragraph [0004]), the first light and the second light are alternately output (paragraph [0004]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seki, in view of Park, to have the light emitting parts emit light alternatively, as taught by Ali, because doing so ensures the lights do not interfere with one another.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki, in view of Park, as applied to claim 1 above, and further in view of US 20100331640 A1 (hereinafter referred to as “Medina”).
Regarding claim 8, Seki, in view of Park, teaches a flexible substrate (paragraph [0046], [0075]-[0076]; Figures 2-3, 5-6; as taught by Park) and the third light and fourth light are transmitted through the substrate (as shown in Figure 7; as taught by Seki), but does not explicitly teach wherein the flexible substrate is made of polyethylene terephthalate (PET).
However, Medina, an optical sensor, teaches the flexible substrate is made of polyethylene terephthalate (PET) (paragraph [0024]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seki, in view of Park, to use PET, as taught by Medina, because doing so provides an appropriate material for the flexible substrate. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki, in view of Park, as applied to claim 1 above, and further in view of US 20200128670 A1 (hereinafter referred to as “Rodriguez”).
Regarding claim 10, Seki, in view of Park, does not explicitly teach further comprising at least one or more protective layers configured to block external moisture and/or oxygen.
However, Rodriguez teaches further comprising at least one or more protective layers configured to block external moisture and/or oxygen (paragraphs [0031], [0095]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seki, in view of Park, to have a protective layer to protect against moisture, as taught by Rodriguez, because doing so protects the substrate from being damaged due to moisture.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki, in view of Park, as applied to claim 1 above, and further in view of US 20190320950 A1 (hereinafter referred to as “Yoda”).
Regarding claim 13, Seki, in view of Park, teaches further comprising a flexible printed circuit board (FPCB) located on one side of the flexible substrate (paragraph [0046], [0075]-[0076]; Figures 2-3, 5-6; as taught by Park), but does not explicitly teach wherein wires connected from an external power source are mounted in the FPCB.
However, Yoda, teaches wherein wires connected from an external power source are mounted in the FPCB (paragraphs [0053]-[[0054], [0078]; Figures 1A-B). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seki, in view of Park, to have an external power source connected to the device, as taught by Yoda, because doing so provides a power supply to power the device.

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seki, in view of Park and Yoda, as applied to claim 13 above, and further in view of US 20070123756 A1 (hereinafter referred to as “Kitajima”).
Regarding claim 17, Seki, in view of Park and Yoda, does not explicitly teach the first light-emitting part and the second light-emitting part are connected to the wires mounted in the FPCB.
However, Kitajima teaches the first light-emitting part and the second light-emitting part are connected to the wires mounted in the FPCB (as shown in Figures 7A, 8, and 9A). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Seki, in view of Park and Yoda, to have the emitters connected by wires, as taught by Kitajima, because doing so allows the emitters to be connected to other electronic components of the device. 
Further, the combination of Seki, in view of Park, Yoda, and Kitajima, teaches the wires are configured to be surrounded by the elastomer or to be disposed between the flexible substrate and the elastomer (Park teaches the elastomer covering one entire side of the flexible side and would thus surround the wires; Figures 2-3, 5-6 of Park).
Regarding claim 18, Seki, in view of Park, Yoda, and Kitajima, teaches wherein
the wires include a first wire and a second wire (as shown in Figures 7A, 8, and 9A; as taught by Kitajima),
the first wire is connected to the first light-emitting part (as shown in Figures 7A, 8, and 9A; as taught by Kitajima), and
the second wire is connected to the second light-emitting part (as shown in Figures 7A, 8, and 9A; as taught by Kitajima).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792